                  Case: 5:21-cv-00199-DCN Doc #: 1-1 Filed: 01/25/21 1 of 7. PageID #: 6
CV-2020-12-3508          MCLAUGHLIN, KELLY           12/17/2020 12:52:11 PM        CMCO           Page 1 of 6




                                            IN THE COURT OF COMMON PLEAS
                                                 SUMMIT COUNTY, OHIO

          LOIS HARMON                                                   CASE NO.
          528 Catalina Drive
          New Franklin, Ohio 44319
                                                                        JUDGE:
          and

          CHARLES HARMON
          528 Catalina Drive
          New Franklin, Ohio 44319
                                                                                                                i
                  Plaintiffs,
          v.

          DOLLAR GENERAL CORPORATION
          do Statutory Agent Corp. Service Co.
          2908 Poston Ave.
          Nashville, IN 37203-1312

          and

          PEPSICO, INC.
          do Statutory Agent CT. Corp. System                                                                   !
          4400 Easton Commons Way, Suite 125
          Columbus, Ohio 43219

          and

          DOE CORPORATION
          (entity of which the true name and
          address is currently unknown)

                  Defendants.



                                                           COMPLAINT



                  Now come the Plaintiffs, Lois Harmon and Charles Harmon, husband and wife, by and

          through their undersigned counsel, and for their complaint against the above-named Defendants

          state as follows:

                                          PARTIES. JURISDICTION AND VENUE




                                                                                           EXHIBIT A
                                Sandra Kurt, Summit County Clerk of Courts
                  Case: 5:21-cv-00199-DCN Doc #: 1-1 Filed: 01/25/21 2 of 7. PageID #: 7
CV-2020-12-3508          MCLAUGHLIN, KELLY         12/17/2020 12:52:11 PM          CMCO                   Page 2 of 6



                                                                                                                        I




          1.       At all times relevant herein, Plaintiff Lois Harmon resided in the City of New Franklin,

                   County of Summit and State of Ohio.

          2.       At all times relevant herein, Plaintiff Charles Harmon resided in the City of New Franklin,

                   County of Summit and State of Ohio.

          3.      At all times relevant herein, Defendant, Dollar General Corporation, was an entity duly

                  organized and licensed to transact business in the State of Ohio and was acting by and

                  through its agents and/or employees.            Upon information and belief, Defendant Dollar

                  General Corporation, was the owner and/or renter and/or manager of the property located

                  at 5235 Manchester Road, Akron, Ohio 44319.

         4.       Defendant Pepsico, Inc., was an entity duly organized and licensed to transact business

                  in the State of Ohio and was acting by and through its agents and/or employees. Upon

                  information and belief, Defendant Pepsico, Inc., provided soda products for sale at the

                  property located at 5235 Manchester Road, Akron, Ohio 44319

         5.       Defendant Doe Corporation, of which the true name and identity could not be identified

                  despite due diligence, was an entity duly organized and licensed to transact business in

                  the State of Ohio and was acting by and through its agents and/or employees. Upon

                  information and believe, Defendant Doe Corporation was the owner and/or renter and/or

                  manager of the property located at 5235 Manchester Road, Akron, Ohio 44319

         6.       The facts giving rise to this cause of action occurred in the City of Akron, County of Summit

                  and State of Ohio, and therefore, jurisdiction and venue are proper with this Court.


                                                GENERAL ALLEGATIONS

         7.       Plaintiffs hereby incorporate paragraphs 1 through 6, inclusive, of this Complaint as

                  though fully rewritten herein.


                                                                                                             2




                              Sandra Kurt, Summit County Clerk of Courts
                  Case: 5:21-cv-00199-DCN Doc #: 1-1 Filed: 01/25/21 3 of 7. PageID #: 8
CV-2020-12-3508           MCLAUGHLIN, KELLY         12/17/2020 12:52:11 PM       CMCO                      Page 3 of 6




          8.       On or about August 11, 2019, Plaintiff Lois Hannon, was shopping at a Dollar General,

                   which is owned and/or rented by and or managed by Defendant Dollar General

                   Corporation and/or Defendant Doe Corporation, located at 5235 Manchester Road, Akron,

                   Ohio 44319.

          9.       While shopping at Dollar General, Plaintiff Lois Harmon stepped onto a sticky substance

                   on the floor, which caused her to trip and fall, causing Plaintiff to sustain significant and

                   severe physical injuries and other damages.

                                                  FIRST CAUSE OF ACTION
                                                      (Premises Liability)
          10.     Plaintiffs hereby incorporate paragraphs 1 through 9, inclusive, of this Complaint as
                                                                                                                         !
                  though fully rewritten herein.                                                                         :
                                                                                                                         i


          11.     Plaintiffs maintain that Defendants, Dollar General Corporation and/or Defendant Doe

                  Corporation owed their business invitees, including Plaintiff Lois Harmon, a duty to inspect

                  their premises for dangerous conditions, to warn their business invites of said dangerous

                  conditions, and/or to make said conditions safe.

          12.     Said Defendants negligently created unsafe and dangerous conditions on their premises

                  by failing to properly maintain their store floor, which contained a sticky substance, and by

                  failing to warn Plaintiff Lois Harmon of the dangerous condition by placing signs, and/or to

                  make the dangerous conditions safe.

         13.      As a direct and proximate result of said Defendants’ negligence, Plaintiff Lois Harmon

                  suffered physical injuries, including facial scarring, which Plaintiff believes are permanent,

                  and other damages.

         14..     As a direct and proximate result of said negligence, Plaintiff Lois Harmon has incurred and

                  will continue to incur medical and hospital expenses in the care and treatment of her

                  injuries.


                                                                                                               3




                               Sandra Kurt, Summit County Clerk of Courts
                  Case: 5:21-cv-00199-DCN Doc #: 1-1 Filed: 01/25/21 4 of 7. PageID #: 9
CV-2020-12-3508          MCLAUGHLIN, KELLY         12/17/2020 12:52:11 PM         CMCO                         Page 4 of 6




           15.    As a direct and proximate result of said negligence, Plaintiff Lois Harmon has experienced

                   and will continue to experience severe physical and mental pain and suffering and

                  emotional distress.

          16,     As a direct and proximate result of said negligence, Plaintiff Lois Harmon,has lost and will

                  continue to lose the ability to enjoy life and the ability to perform everyday activities.

                                                   SECOND CAUSE OF ACTION
                                                              (Negligence)

          17,     Plaintiffs hereby incorporate paragraphs 1 through 16, inclusive, of this Complaint, as if

                  fully rewritten and realleged herein.

          18.     Defendant PepsiCo, Inc., was negligent in, among other things, causing the sticky

                  substance to be on the floor at the Dollar General by spilling soda product on the floor,

                  which negligence directly and proximately caused Plaintiff Lois Harmon’s injuries.

          19.     As a direct and proximate result of Defendant's said negligence, Plaintiff Lois Harmon
                                                                                                                             i


                  incurred physical injuries, anxiety, fear and physical and mental pain and suffering, lost

                  wages and other damages.

         20.      As a direct and proximate result of said negligence, Plaintiff Lois Harmon lost and

                  continues to lose enjoyment of life and the ability to perform everyday activities.

         21       As a direct and proximate result of Defendant PepsiCo, Inc.’s negligence, Plaintiff Lois

                  Harmon has incurred medical and hospital expenses and expects to incur additional

                  expenses into the future.

         22.      As a direct and proximate result of Defendant Pepsico, Inc.'s negligence, Plaintiff Lois

                  Harmon has suffered other losses and damages including, but not limited to permanent

                  injuries and/or scarring to her face.

         23.      As a direct and proximate result of Defendant Pepsico, Inc.’s negligence, Plaintiff Lois

                  Harmon has suffered other damages and injuries.



                                  S                                                                                4




                              Sandra Kurt, Summit County Clerk of Courts
                  Case: 5:21-cv-00199-DCN Doc #: 1-1 Filed: 01/25/21 5 of 7. PageID #: 10
CV-2020-12-3508          MCLAUGHLIN, KELLY          12/17/2020 12:52:11 PM            CMCO                 Page 5 of 6




                   Harmon has suffered other damages and injuries.

                                                 THIRD CAUSE OF ACTION
                                                    (Loss of Consortium)

          24.      Plaintiffs hereby incorporate paragraphs 1 through 23, inclusive, of this Complaint as

                   though fully rewritten herein.

          25.      Plaintiff Charles Harmon is the husband of Plaintiff Lois Harmon.

          26.      As a direct and proximate result of Defendants’ aforementioned premises liability and

                   negligence, Plaintiff Charles Harmon has suffered the loss of Lois Harmon’s services,

                   society, companionship, comfort, love and solace.

          27.      As a direct and proximate result of Defendants' aforementioned premises liability and

                   negligence, Plaintiff Charles Harmon has suffered damages and other injuries.



          WHEREFORE, Plaintiffs demand judgment against Defendants, jointly and severally, in excess

          of Twenty-five Thousand Dollars ($25,000.00), in compensatory damages and, in addition,
                                                                                                                         i
         interest, costs, attorney fees costs, and such other further relief to which Plaintiff may be entitled.         i



                                                             Respectfully submitted,

                                                             B.              Hi LAW




                                                              Brian L.^immerman
                                                              Ohio Supreme Court No. 0042351
                                                              Counsel for Plaintiffs
                                                              229 Third Street, NW
                                                              Canton, Ohio 44702
                                                              (330) 454-8056 - Telephone
                                                              (330) 454-2434 - Facsimile
                                                            . Bz(®bzimmermanlaw.com




                                                                                                               5




                              Sandra Kurt, Summit County Clerk of Courts
                  Case: 5:21-cv-00199-DCN Doc #: 1-1 Filed: 01/25/21 6 of 7. PageID #: 11
CV-2020-12-3508         MCLAUGHLIN, KELLY         12/17/2020 12:52:11 PM           CMCO          Page 6 of 6




                                                 REQUEST FOR SERVICE

                 Plaintiffs hereby request that service be made on DefendantejaUhe addresses listed in
          the caption of this document by certified mail, return receteti ied^ddressees only.
                                                                      —r-.

                                                            /'■
                                                                  :
                                                            Brian L. ^rrfmer^rti




                                                                                                               ;
                                                                                                               I

                                                                                                               .
                                                                                                               ■




                                                                                                               !

                                                                                                               i
                                                                                                               ;:
                                                                                                                ;
                                                                                                                 :




                                                                                                     6




                             Sandra Kurt, Summit County Clerk of Courts
012312320                                           4567ÿ9701/25/21
                Case: 5:21-cv-00199-DCN Doc #: 1-1 Filed:   5       7 of 7. PageID #: 12
                                          !ÿ#$%!&ÿ#'()*ÿ$+ÿ#$)!,

                           -./ÿ0123.4ÿ5ÿ9.--12ÿ674721-ÿ4.2.218/.4
  9:;<ÿ>?@A<BCÿ9DEFGFGEHFEIJGKÿÿ LMN<ÿO:P<CÿÿHFQHRQFGFG 9:;<ÿSTU<CÿVWXYZ>[\ÿ]>^_X` ^?ab<CÿcW\\`ÿd9\[_ef\]>
                                                                                                       07
          V:BPM<;                   Oghi<P;QdgPMgj;ÿ           ^?ab<;Qd:bM;PB:P<;            Y<BkMh<            ÿ




                                                                                                 7ÿl7mn
  V:BPTÿ>:@<                              ];;?<a oBMP Y<BkMh< YP:P?; Y<BkMh<       SB:hiMjbÿ]O        Ogh?@<jP
                                           O:P< STU< O:P<             STU<
  9.7ÿ4.2.218/.4
  41.ÿ11ÿ4.2.218/.4ÿ725/47
  4.ÿ2p3qÿ.8.4ÿ157ÿ4105/--7        0210s12323    3013q123207u7m4735
                                                                        v7m p20wqp30xsswwy303qx0xx 97
                                                                                                    0
  84ÿrs23rt0r02
  9.--12ÿ674721-ÿ4.2.218/.4
  41.ÿ11ÿ4.2.218/.4ÿ725/47
  4.ÿ2p3qÿ.8.4ÿ157ÿ4105/--7         0210s12323    3013q123207u7m4735
                                                                        v7m p20wqp30xsswwy303qx0y2 97
                                                                                                    2
  84ÿrs23rt0r02
  7/4.zÿ/44
  41.ÿ11ÿ48ÿ4.2.218/.4ÿ{873
  ww33ÿ718ÿ4.33.4ÿ|1{zÿ}/87          0210s12323    0212y123237u7m4735
                                                                        v7mp20wqp30xsswwy3333303qx0sp97
                                                                                                      r
  02xÿ4.-}3~}ÿ.0ÿwr20pt




                                                                                          EXHIBIT B
  611776  71 71456797556                                                                  010
